Citation Nr: 0936738	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-42 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cardiac arrhythmia.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran had active service from May 1970 to December 1971 
and from October 1974 to October 1978.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that rating decision, the RO, in 
pertinent part, denied service connection for cardiac 
arrhythmia, and the Veteran's disagreement with that decision 
led to this appeal.  In April 2007 the case was returned for 
further development and the case was returned to the Board 
for further appellate review.   


FINDING OF FACT

Cardiac arrhythmia was first manifested during service and 
has continued to the present day.  


CONCLUSION OF LAW

Cardiac arrhythmia was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  However, given the favorable 
outcome detailed below, an assessment of VA's "duty to 
notify" and "duty to assist" obligations are not 
necessary.
Factual Background

Service treatment records reveal that on preinduction 
examination the heart was found to be normal and the Veteran 
did not report palpitation or pounding heart.  In March 1977 
the Veteran was seen for complaints of chest pain accompanied 
by a fluttery-gassy substernal feeling.  An electrocardiogram 
reportedly showed moderately frequent premature ventricular 
contractions that seemed to increase with stress.  At his 
service discharge examination in September 1978 the Veteran 
reported that he had heart palpitations every once in a while 
and that he could feel his heart pounding.  It was noted that 
an EKG by a civilian doctor was normal and that the Veteran 
had experienced chest pain in an area around the sternal 
margin.  On rare occasions he had also experienced shortness 
of breath.  Physical examination of the heart showed a normal 
sinus rhythm without organomegaly. 

At a February 1984 private medical visit it was noted that 
the Veteran had been treated of late for an irregular 
heartbeat by Inderal.  He had seen two different doctors for 
this.  At a December 1987 private medical visit the Veteran 
was diagnosed as having a history of tachycardia, which was 
well controlled on Inderal.  

A January 1993 private doctor's order shows that the 
Veteran's prescription for Inderal was to be refilled.  At an 
August 1995 medical visit it was noted that the Veteran had 
apparently had had a benign tachyarrhythmia for some time and 
took Inderal.  An October 1996 private electrocardiogram 
showed normal sinus rhythm with no acute sinus changes.  A 
January 1998 private medical report noted a history of 
tachyarrhythmia.  It also noted that the Veteran was taking 
Inderal.  At an October 1999 medical visit it was again noted 
that the Veteran was taking Inderal.  

At a June 2000 private medical visit an electrocardiogram was 
done, which showed normal sinus rhythm with a slightly 
prolonged QT, but otherwise unremarkable.  It also showed no 
ST elevation or depression.  There were no inverted T-waves 
except for isolated inverted T's in lead III.  At a July 2000 
private medical visit it was again noted that the Veteran was 
taking Inderal.  The Veteran's heart was found to have a 
regular rate and rhythm without murmur or bruit.  At a 
January 2002 visit with private treating physician Dr. G it 
was noted that the Veteran had not had any evidence of 
recurrence of atrial tachycardia.  He was to have a follow up 
appointment in one year.  At an April 2002 medical visit the 
Veteran was noted to have no history of abnormal 
electrocardiogram.  At a May 2002 visit with Dr. G it was 
noted that the Veteran had an atrial arrhythmia while he was 
in the service that had been fairly well controlled with 
Inderal, which he continued to take on a regular basis.  

In a letter received by VA in March 2003, the Veteran's wife 
indicated that she had been a nurse for a long time.  She 
noted that during service while they were stationed in 
Germany she took the Veteran's pulse.  She felt irregular 
beating although the Veteran said that when he saw the doctor 
in service, he was not feeling any palpitations.  Then, when 
they returned home the Veteran saw a civil cardiologist and 
was put on medicine for heart arrhythmia.  He would still 
have bouts of heart racing and palpitations off and on.  

On his November 2003 VA Form 9 (Appeal to Board of Veterans' 
Appeals) the Veteran indicated that he had no cardiac 
arrhythmias before he got drafted and that he started having 
them when he went to Germany in service and was under a lot 
of stress.  The arrhythmias would come and go and most of the 
time he felt them when he was under stress.  He started 
taking Inderal for them in 1980 or 1981 and he had not 
stopped taking it since that time.  In 1981 he was also given 
a cardiac heart monitor after the doctor informed him that he 
had tachycardia arrhythmia caused by stress.  

In a December 2005 statement the Veteran's wife indicated 
that while stationed in Germany the Veteran woke up one 
morning complaining of a feeling of birds fluttering in his 
chest.  She felt the Veteran's pulse and he had a very 
irregular heart beat.  Since she was a nurse she knew 
something was wrong.  She told him to go see the doctor right 
away as she felt that he had a tachycardia.  He went to the 
aid station and the medic who took his blood pressure became 
concerned and quickly summoned the doctor.  The doctor 
examined the Veteran and asked if he was having any pain or 
weakness.  An EKG was not done at that time.  When the 
Veteran told the doctor that he was not experiencing any 
pain, he was sent back to his unit with instructions to 
return if he was no better.  

After two days of not getting any better with the irregular 
heart beat coming and going each time, the Veteran's wife 
would check the Veteran's pulse and notice irregular beating.  
Sometimes it would be very tacky and other times she would 
notice bigeminy and trigeminy beats.  The Veteran went back 
to the clinic with the same complaint and still no EKG was 
done.  As the palpitations never went away the Veteran went 
back to the clinic again but at that point he was noted to be 
diabetic and was sent back to the states 3 months early.

Somewhere around 1980 the Veteran was still having the 
palpitations off and on, and they started becoming more 
frequent.  He saw a Dr. Harris who did an EKG and then a 24 
hour Holter monitor.  The Holter monitor showed an arrythmia 
tachycardia with bigeminy.  Dr. Harris started the Veteran on 
Inderal 40 mg per day and upped the dose to 120 mg per day in 
order to stop the palpitations.  The Veteran had been on 
Inderal 120 mg per day for over 25 years in order to control 
his arrhythmia tachycardia.  The Veteran was currently being 
told by his doctor that the arrhythmia was caused by stress.  
The doctor gave him valium, which seemed to work after a few 
days, at which time the palpitations would lessen.  
  
At a March 2006 private medical visit physical examination 
showed regular heart sounds without S3 or extra systole.  The 
pertinent diagnostic assessment was atrial tachycardia, 
stable on Inderal.

At an October 2008 examination, Dr. G noted that the Veteran 
was seen to review his Holter and EKG and paperwork from the 
VA.  By history the Veteran was diagnosed with cardiac 
arrhythmia in the 1980s.  He had been on Inderal since that 
time and his symptoms were well controlled.  The Veteran said 
that if he forgot his Inderal he would occasionally get some 
breakthrough symptoms but as long as he was taking it, he was 
doing extremely well.  He was not having any present problems 
due to taking the medication.  EKG showed sinus rhythm and 
Holter monitor showed occasional premature atrial 
contractions (PACs) and premature ventricular contractions 
(PVCs).  The only effect the Veteran's condition had on his 
usual occupation and daily activities is that emotional 
stress tended to increase the frequency of the PACs and PVCs 
but the Veteran did not get runs.  The diagnosis was 
supraventricular tachycardia controlled without occurrence 
since the Veteran began taking Inderal.  Dr. G noted that he 
had cared for the Veteran since June 1994.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including 
cardiovascular disease are presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

In the instant case, the Board finds that it is reasonably 
shown that the Veteran had some level of cardiac arrhythmia 
in service.  Service treatment records do reveal a complaint 
of chest pain in March 1977 accompanied by a fluttery-gassy 
substernal feeling and an electrocardiogram done at the time 
reportedly showed moderately frequent premature ventricular 
contractions that seemed to increase with stress.  Also, the 
Veteran's wife has provided credible testimony that she 
observed arrhythmia while the Veteran was stationed in 
Germany and was similarly complaining of the fluttering 
feeling in his chest.  As the wife is a nurse she is 
competent to provide medical testimony regarding the presence 
of an arrhythmia.  

Both the Veteran's wife and the Veteran have also provided 
credible testimony that he continued to have the arrhythmia 
from this time in service to sometime around 1980 when he 
began taking Inderal to control the arrhythmia.  This 
testimony is not inconsistent with the February 1984 notation 
indicating that the Veteran had recently been treated for 
irregular heartbeat.  Also, subsequent notations thereafter 
tend to indicate that the Veteran had been treated with 
Inderal for irregular heartbeat from 1984 forward.  Also, 
most recently in October 2008, Dr. G provided a current 
diagnosis of supraventricular tachycardia and indicated that 
he had been treating the Veteran with Inderal for this 
problem since 1994, with a reported history dating back to 
service.  

There is no evidence that the Veteran's cardiac arrhythmia 
pre-existed service and there is evidence in service that the 
Veteran had an irregular heartbeat during service.  Further, 
the statements of the Veteran and his wife regarding the 
occurrence of the arrhythmia in service up until the time 
that treatment for the problem was actually documented in 
February 1984 has been found credible.  In addition, the 
medical documentation of record reasonably establishes that 
the Veteran continued to receive medical treatment for 
arrhythmia from at least February 1984 until the present.  
Therefore, since the Veteran is entitled to the benefit of 
the doubt, the Board finds that it is reasonably established 
that the cardiac arrhythmia first became manifest in service 
and has continued to the present day.  Accordingly, service 
connection for cardiac arrhythmia is warranted.  


ORDER

Entitlement to service connection for cardiac arrhythmia is 
granted.   



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


